FILE COPY




                              Fourth Court of Appeals
                                   San Antonio, Texas
                                        August 28, 2020

                                      No. 04-19-00781-CV

                                  Ernest BUSTOS,
                                     Appellant
                                         v.
                         BEXAR APPRAISAL DISTRICT, ET AL.,
                                      Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-16392
                           Honorable Aaron Haas, Judge Presiding


                                         ORDER
        On August 11, 2020, we sent appellee Bexar County Appraisal Review Board (“ARB”) a
notice that its brief had not been timely filed. On August 21, 2020, ARB responded by letter,
requesting an extension of time to file its brief. ARB’s request is GRANTED. ARB’s brief is
due to be filed on or before August 31, 2020.

       ARB states in its letter that it has substituted counsel. If any of ARB’s counsel of record
wish to withdraw, counsel must file a motion to withdraw in accordance with Rule 6.5 of the
Texas Rules of Appellate Procedure.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of August, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court